
	
		I
		111th CONGRESS
		1st Session
		H. R. 3675
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Davis of Alabama
			 (for himself, Ms. Kilroy,
			 Mr. Israel,
			 Mr. Courtney, and
			 Mr. Schiff) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the quality and cost effectiveness of cancer
		  care to Medicare beneficiaries by establishing a national demonstration
		  project.
	
	
		1.Short titleThis Act may be cited as the
			 National Quality Cancer Care
			 Demonstration Project Act of 2009.
		2.FindingsCongress finds the following:
			(1)In order to ensure the delivery of quality,
			 cost-efficient medical care to patients with cancer, Medicare should reinforce
			 and expand the use of evidence-based guidelines and the provision of
			 demonstrated quality delivery of care through adjustments in the payment
			 system.
			(2)An Institute of
			 Medicine report entitled ‘‘Ensuring Quality Cancer Care’’ recommends that the
			 following items are essential components in quality cancer care
			 delivery:
				(A)An agreed-upon
			 treatment plan that outlines the goals of care.
				(B)Access to clinical
			 trials.
				(C)Policies to ensure
			 full disclosure of information about appropriate treatment options to
			 patients.
				(D)A mechanism to
			 coordinate services.
				(3)According to the
			 Institute of Medicine, the quality of cancer care must be measured by using a
			 core set of quality measures. Cancer care quality measures should be used to
			 hold providers, including health care systems, health plans, and physicians,
			 accountable for demonstrating that they provide and improve quality of
			 care.
			(4)In its report, From Cancer Patient
			 to Cancer Survivor: Lost in Transition, the Institute of Medicine
			 recommended that individuals with cancer completing primary treatment be
			 provided a comprehensive summary of their care along with a follow-up
			 survivorship plan of treatment.
			(5)The medical
			 literature suggests that adherence to quality metrics and evidence-based
			 guidelines help lower costs by reducing use of physician services,
			 hospitalizations, and supplemental and expensive drugs.
			(6)Although treatment planning and follow-up
			 cancer care planning are recognized critical components of cancer care, none of
			 the 153 quality measures in the Centers for Medicare & Medicaid Services
			 (CMS) 2009 Physician Quality Reporting Initiative (PQRI) addresses overall
			 treatment planning or follow-up care planning for cancer patients.
			3.Medicare quality
			 cancer care demonstration project
			(a)EstablishmentThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall establish a
			 quality cancer care demonstration project under this section (in this section
			 referred to as the QCCD project) for the purpose of establishing
			 quality metrics and aligning Medicare payment incentives in the areas of
			 treatment planning and follow-up cancer care planning for Medicare
			 beneficiaries with cancer.
			(b)Test metrics and
			 reporting systems through a pay-For-Reporting incentive programUnder the QCCD project, the Secretary shall
			 do the following:
				(1)Identify and address gaps in current
			 quality measures related to the areas of active treatment planning and
			 follow-up cancer care planning by refining the performance measures described
			 in paragraphs (1) and (2) of subsection (d) relating to active treatment
			 planning and follow-up cancer planning for clinician-level reporting.
				(2)Use quality assessment programs of oncology
			 professional societies to report quality data to the extent feasible and
			 explore the potential to report quality data through other registries and other
			 electronic means for treatment planning and follow-up cancer care planning,
			 including identifying data elements necessary to measure quality of treatment
			 planning and follow-up cancer care planning and determine how those elements
			 could be collected through claims data or registries or other electronic
			 means.
				(3)Test and validate identified treatment
			 planning and follow-up cancer care planning quality measures through a
			 pay-for-reporting program with oncologists, which program—
					(A)ensures that
			 oncologists are able to accurately report on measures through simple HCPCS
			 coding mechanisms; and
					(B)tests processes of submitting treatment
			 planning and follow-up cancer care planning measures through registries or
			 other electronic means.
					(c)Incentive
			 payment
				(1)In
			 generalUnder the QCCD
			 project, the Secretary shall provide for a separate payment under section 1848
			 of the Social Security Act (42 U.S.C. 1395w–4), to be divided into a baseline
			 payment amount and an additional payment amount, as specified by the Secretary,
			 for a treatment planning code and follow-up cancer care planning code. The
			 amount of such payments under the project shall be designed to total
			 $300,000,000 each year. Payments under the project shall be designed to be paid
			 on an ongoing basis as claims are submitted.
				(2)Requirement to
			 satisfy baseline mandatory measures to receive baseline paymentIn order for a physician to receive any
			 payment under the QCCD project for treatment planning or follow-up cancer care
			 planning, a physician must report in a manner specified under the project that
			 all of the baseline mandatory measures described in paragraph (1)(A) or (2)(A),
			 respectively, of subsection (d) were satisfied.
				(3)Requirement to
			 satisfy all measures to receive additional paymentIn
			 order for a physician to receive the additional payment amount described in
			 paragraph (1) under this subsection for treatment planning or follow-up cancer
			 care planning, a physician must report in a manner specified under the project
			 that all of measures described in paragraph (1) or (2), respectively, of
			 subsection (d) were satisfied.
				(d)Measures
				(1)Treatment
			 planning measuresThe
			 specific measures related to treatment planning and any subsequent
			 modifications described in this paragraph are as follows:
					(A)Baseline
			 mandatory measures
						(i)Documented pathology report.
						(ii)Documented
			 clinical staging prior to initiation of first course of treatment.
						(iii)Performed
			 treatment education by oncology nursing staff.
						(iv)Provided the
			 patient with a written care plan for patients in active treatment, which
			 advises patient of relevant options.
						(B)Augmented
						(i)Implemented
			 practice-endorsed treatment plan consistent with nationally recognized evidence
			 based guidelines.
						(ii)Documented
			 clinical trial discussed with the patient, or that no clinical trial
			 available.
						(iii)Documented
			 discussion or coordination with other physicians involved in the patient’s
			 care.
						(2)Follow-up cancer
			 planningThe specific
			 measures related to follow-up cancer planning described in this paragraph are
			 as follows:
					(A)Baseline
			 mandatory
						(i)Documented
			 conclusion of primary cancer care treatment.
						(ii)Documented session
			 with the patient to provide recommendations for the subsequent care of the
			 patient with respect to the cancer involved.
						(B)AugmentedProvision
			 of a written document to the patient that—
						(i)describes the
			 elements of the completed primary treatment, including past symptom management,
			 furnished to such patient;
						(ii)provides
			 recommendations for the subsequent care of the patient with respect to the
			 cancer involved;
						(iii)is
			 furnished to the individual in person within a period specified by the
			 Secretary that is as soon as practicable after the completion of such primary
			 treatment; and
						(iv)is
			 furnished, to the greatest extent practicable, in a form that appropriately
			 takes into account cultural and linguistic needs of the individual in order to
			 make the plan accessible to the individual.
						(e)Duration of
			 project
				(1)In
			 generalThe Secretary shall conduct the demonstration project
			 over a sufficient period (of not less than 2 years) to allow for refinement of
			 metrics and reporting methodologies and for analyses. The project shall
			 continue, subject to paragraph (2), to operate until the Secretary has
			 developed and implemented under part B of the Medicare program a payment system
			 that relates payment under such part for professional oncology services to
			 performance on measures developed and refined under the demonstration
			 project.
				(2)TransitionThe
			 Secretary shall provide for a transition period over the course of 2 years
			 during which oncologists are permitted to transition from the payment system
			 under the demonstration project to the payment system described in paragraph
			 (1).
				(f)Project
			 evaluation
				(1)In
			 generalThe Secretary shall conduct an evaluation of the QCCD
			 project—
					(A)to determine
			 oncologist participation in the project;
					(B)to assess the cost
			 effectiveness of the project, including an analyses of the cost savings (if
			 any) to the Medicare part A and B programs resulting from a general reduction
			 in physician services, hospitalizations, and supplemental care drug
			 costs;
					(C)to compare
			 outcomes of patients participating in the project to outcomes for those not
			 participating in the project;
					(D)to determine the
			 satisfaction of patients participating in the project; and
					(E)to evaluate other
			 such matters as the Secretary determines is appropriate.
					(2)ReportingNot later than 90 days after the completion
			 of the second year following the commencement of the QCCD project, the
			 Secretary shall submit to Congress a report on the evaluation conducted under
			 paragraph (1) together which such recommendations for legislation or
			 administrative action as the Secretary determines is appropriate.
				
